Citation Nr: 9921217	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-00 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a right knee 
injury, to include a torn medial meniscus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel







INTRODUCTION

The veteran served honorably on active duty from March 1971 to 
December 1973.  His decorations include the National Defense 
Service Medal.  

This appeal arises before the Board of Veterans' Appeals (Board) 
from a March 1997 rating decision of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for 
residuals of an injury to the right knee.  

Pursuant to a September 1998 Remand, the Board returned this case 
to the RO for further evidentiary development and adjudication of 
the claim on its merits.  Having reviewed the record, the Board 
has concluded that the specified development has been completed 
to the extent possible.  


FINDING OF FACT

The available medical evidence does not suggest that the 
veteran's currently manifested right knee pathology is 
etiologically related to his in-service treatment for right knee 
swelling or to the period of active military service generally.  


CONCLUSION OF LAW

The preponderance of the available medical evidence is against a 
finding that a residuals of a right knee injury, to include a 
torn medial meniscus, were incurred in or aggravated by the 
veteran's period of active service.  38 U.S.C.A. § 5107, 
38 C.F.R. § 3.303 (1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his claim 
is well grounded.  VA has a duty to assist the veteran to develop 
facts in support of a well grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1996) and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  The 
veteran has not alleged, and the record does not indicate, the 
need to obtain any pertinent records which have not already 
associated with the claims folder.  Thus, the Board finds that 
VA's duty to assist the veteran has been satisfied.


Medical Evidence

An April 1971 service medical record shows that the veteran 
sought treatment with complaints of a swollen right knee and of 
pain in his back.  An ace wrap was prescribed for the right knee 
at this time.  A subsequent April 1971 medical record shows that 
veteran complained that his knee and leg were tender and swollen 
following physical training and were bothered mostly by crawling.  
Objective evaluation revealed tenderness and swelling over the 
medial aspect of the patella at the time of the reported 
activity.  The report shows an assessment of patellar crepitus, 
with no tenderness or swelling noted at the time of examination.  
The examination was noted to be essentially negative with the 
exception of the crepitus.  

The report of the veteran's November 1973 separation examination 
shows that the lower extremities were clinically evaluated as 
normal, and no defects or abnormalities were noted with regard to 
the right knee.  

The reports of post-service VA examinations, conducted in March 
1974, February 1977, June 1978, February 1988, March 1994, and 
July 1995 show no complaints, objective findings, or diagnoses 
with regard to a right knee disorder.  

A July 1996 VA outpatient treatment record shows that the veteran 
presented for follow up of right patella problems.  It was noted 
that he was much improved.  

In January 1997, the RO sent the veteran a letter and requested 
that he submit evidence showing that a right knee injury was 
incurred by his military service and has existed continuously 
from the date of discharge until the present time.  

In January 1997, the veteran was afforded a VA examination of his 
right knee.  The report shows that the veteran gave a history of 
sustaining an injury to his right knee while in basic training.  
He reported that he bumped his knee on a steel pipe and at that 
time, he experienced swelling of the right knee.  The veteran 
also stated that over the years, he has had problems with 
recurrent swelling and a lot of pain, for which he had taken 
Motrin and other anti-inflammatory drugs.  He reported no 
aspirations or injections of the knee and no surgical procedures 
for the knee.  

The examination report shows that on physical examination, the 
veteran's gait was normal.  There was crepitus on flexion of the 
knee on the right.  He was able to flex the right knee from zero 
to 120 degrees.  There was no evidence of ligament instability or 
effusion.  An impression of residuals of injury to the right knee 
was given.  

The report of a January 1997 right knee x-ray shows that the 
articular surfaces and the joint space of the knee appeared 
unremarkable.  There was no joint effusion.  An impression of 
normal study was given.  

Pursuant to a September 1998 remand by the Board, the RO wrote to 
the veteran and asked if he had any additional information he 
would like to submit in support of his claim, to include VA or 
private medical records showing treatment for a right knee injury 
and its residuals.  

In a September 1998 statement in support of his claim, the 
veteran indicated that he does not have any private medical 
records regarding his right knee, but he has to take aspirin or 
Tylenol almost every day for the pain.  He also indicated that he 
has been wearing a knee brace for the past three years because he 
has to work to make a living.  

Pursuant to a February 1999 Statement of the Case, the RO 
adjudicated the claim for service connection for the residuals of 
a right knee injury on its merits.  The RO found that evidence 
showing a causal link between in-service treatment for a knee 
condition and current right knee disability had not been 
provided.  

The record includes a March 1999 statement from Joe W. Crow, 
M.D., of American Orthopedic Clinic.  Dr. Crow indicated that the 
veteran was now 48 years of age and he had reported discomfort 
involving the right knee since bumping it on a steel pipe in 
basic training in 1971.  It was noted that in recent years the 
veteran had experienced insecurity and swelling and the pain had 
always been located medially since the time of the injury.  The 
report also shows that the veteran had tried activity 
restriction, anti-inflammatory medications, and an Ace wrap as 
treatment.  Although he had been able to keep his job as a 
postman, he cannot squat and when the knee flares up he limps 
because of discomfort.  The veteran also utilizes a Pro-Knee 
Sleeve elastic supportive device full time whenever he is walking 
his mail route.  

On physical examination of the right knee, range of motion 
actively was full although he was only able to do a half squat 
due to discomfort in the right knee.  He walked with an antalgic 
gait favoring the right knee but was able to correct upon 
request.  Temperature of the right knee was slightly above that 
of the left.  He was tender at the medial jointline and had a 
positive McMurray's sign on the right.  Some patellofemoral 
crepitation was found, particularly along the medial aspect of 
the patella.  

Dr. Crow stated that the veteran had been advised that he 
clinically has a torn medical meniscus and an arthroscopic 
handout had been provided.  






Analysis

The veteran contends that his currently manifested right knee 
pathology is related to an in-service injury to his right knee.  
Therefore, it is his belief that service connection is warranted 
for the residuals of a right knee injury.  

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1997), 
service connection may be granted for a disability if it is shown 
that the veteran suffers from a disease or injury incurred in or 
aggravated by service.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

For the showing of a chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or diagnosis including the word "chronic."  Continuity 
of symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. 3.303(b) (1998).

Having reviewed the record, the Board has concluded that the 
evidence of record fails to support a grant of service connection 
for residuals of a right knee injury.  Specifically, the evidence 
does not indicate that the veteran's current right knee 
pathology, to include a diagnosis of torn medial meniscus, is 
etiologically related to his in-service treatment for right knee 
complaints.  Although the service medical records show that the 
veteran was treated for swelling in the right knee with an 
assessment of patellar crepitus in April 1971, thereafter there 
is no record of treatment, complaints, or diagnoses for right 
knee problems until July 1996, or over 25 years later.  

At the time of separation, the right knee was clinically 
evaluated as normal.  The separation examination report does not 
show objective findings indicative of a torn medial meniscus, 
patellar crepitus, or any other residuals of the veteran's April 
1971 treatment for right knee swelling.  The absence of clinical 
findings at the time of separation examination suggests that the 
right knee swelling and patellar crepitus had resolved as of that 
date.  In addition, the reports of post-service VA examinations, 
conducted in the years between 1973 and 1995, are negative for 
objective findings or diagnoses for the right knee, and there is 
no evidence that the veteran ever complained about right knee 
pain or discomfort during that time.  

Thus, the evidence does not show that the veteran required 
ongoing and continuing treatment for residuals of a right knee 
injury, to include a torn medial meniscus, in the years following 
his release from active duty.  In fact, no post-service right 
knee treatment is shown until 1996, the year in which the veteran 
instituted the current service connection claim.  As such, the 
evidence does not suggest that either the currently manifested 
torn medial meniscus or any other right knee abnormality has been 
manifested since the time of his discharge  

The VA examiner gave a diagnosis of residuals of right knee 
injury, with objective findings of crepitus in the right knee and 
range of motion of zero to 120 degrees.  However, this diagnosis 
was based on the veteran's assertions that he injured his right 
knee during basic training.  Likewise, Dr. Crow (a private 
physician) referred to the veteran's reports of right knee pain 
since bumping his knee on a steel pipe in basic training in 1971.  
The service medical records do not show treatment for such an 
injury or that residuals thereof were present the time of 
discharge.  In addition,  the post-service records are entirely 
negative for treatment of such residuals until 1996.  Thus, the 
VA examiner and the veteran's private physician relied on the 
veteran's own account of a right knee injury, an account which 
has not been corroborated by the objective documentation.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding that veteran's 
current right knee pathology, to include a torn medial meniscus, 
is etiologically related to the in-service treatment for swelling 
of the right patella in 1971 or to the period of military service 
generally.  Therefore, the Board cannot conclude that residuals 
of a right knee injury were incurred in or aggravated by the 
veteran's period of active service.  Accordingly, the claim for 
service connection for residuals of a right knee injury is 
denied.   



ORDER

Service connection is denied for the residuals of a right knee 
injury, to include a torn medial meniscus.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 1991 
&  Supp. 1998), a decision of the Board of Veterans' Appeals 
granting less than the complete benefit, or benefits, sought on 
appeal is appealable to the United States Court of Veterans 
Appeals within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning an 
issue which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  Veterans' 
Judicial Review Act, Pub. L. No. 100-687, § 402, 102 Stat. 4105, 
4122 (1988).  The date which appears on the face of this decision 
constitutes the date of mailing and the copy of this decision 
which you have received is your notice of the action taken on 
your appeal by the Board of Veterans' Appeals.





